                                                                                     Case 18-12662-abl         Doc 134    Entered 01/25/19 15:18:16       Page 1 of 2



                                                                             1   MEYERS LAW GROUP, P.C.
                                                                                 MERLE C. MEYERS, ESQ., CA Bar. No. 66849
                                                                             2   44 Montgomery Street, Suite 1010
                                                                                 San Francisco, CA 94104
                                                                             3   Telephone: (415) 362-7500
                                                                                 Facsimile: (415) 362-7515
                                                                             4   Email: mmeyers@meyerslawgroup.com

                                                                             5   For Itself as Transferee

                                                                             6
                                                                                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                                             7
                                                                                                                    FOR THE DISTRICT OF NEVADA
                                                                             8

                                                                             9   In re:
                                                                                                                                     Case No. 18-12662-ABL
                                                                            10   MEDIZONE INTERNATIONAL, INC.,
                                                                                                                                     Chapter 7
                                                                            11                            Debtor.
                                       SAN FRANCISCO, CALIFORNIA 94104




                                                                            12
                                         44 MONTGOMERY STREET, SUITE 1010
              MEYERS LAW GROUP, P.C.




                                                                            13
                                                                                                                     CERTIFICATE OF SERVICE
LAW OFFICES




                                                                            14
                                                                                          I, the undersigned, state that I am employed in the City and County of San Francisco, State of
                                                                            15
                                                                                 California; that I am over the age of eighteen years and not a party to the within action; that my
                                                                            16
                                                                                 business address is 44 Montgomery Street, Suite 1010, San Francisco, California 94104-4789; that on
                                                                            17
                                                                                 the date set out below, I served a copy of the following:
                                                                            18                 TRANSFER OF CLAIM FOR SECURITY (EDWIN G. MARSHALL);
                                                                            19
                                                                                              AND TRANSFER OF CLAIM FOR SECURITY (JILL C. MARSHALL)
                                                                            20   on each party listed below in the following manner:
                                                                            21
                                                                                          BY FIRST CLASS MAIL: by placing said document(s) listed above in a sealed envelope
                                                                            22            with postage fully prepaid, in a United States mail box at San Francisco California, addressed
                                                                                          as set forth below.
                                                                            23
                                                                                          BY TELECOPIER: by transmitting via facsimile said document(s) listed above to the fax
                                                                            24            number set forth below.
                                                                                          BY OVERNIGHT DELIVERY: by placing said document(s) listed above in a sealed
                                                                            25            envelope to be delivered on the next business day by Federal Express overnight delivery
                                                                            26            addressed as set forth below.
                                                                                          BY PERSONAL SERVICE: by causing to be delivered by reputable messenger service said
                                                                            27            document(s) listed above addressed as set forth below.
                                                                            28
                                                                                                                              1
                                                                                 CERTIFICATE OF SERVICE
                                                                                 31625 20140
                                                                                     Case 18-12662-abl      Doc 134     Entered 01/25/19 15:18:16      Page 2 of 2


                                                                                         BY ELECTRONIC MAIL: by transmitting via email said document(s) listed above to the
                                                                             1           email address set forth below.
                                                                             2           BY ECF EMAIL NOTIFICATION: by way of this court’s ECF email notification to the
                                                                                         participating parties set forth below.
                                                                             3

                                                                             4           I declare under penalty of perjury that the foregoing is true and correct. Executed at San
                                                                             5   Francisco, California on January 25, 2019.
                                                                             6                                              /s/ Kathy Quon Bryant
                                                                                                                          KATHY QUON BRYANT
                                                                             7

                                                                             8   Jason A. Imes, Esq.
                                                                                 Schwartzer & McPherson Law Firm
                                                                             9   2850 South Jones Blvd., Ste. 1
                                                                                 Las Vegas, NV 89146
                                                                            10
                                                                                 Edwin G. Marshall
                                                                            11   144 Buena Vista
                                                                                 Stinson Beach, CA 94970
                                       SAN FRANCISCO, CALIFORNIA 94104




                                                                            12
                                         44 MONTGOMERY STREET, SUITE 1010
              MEYERS LAW GROUP, P.C.




                                                                                 Jill C. Marshall
                                                                            13   144 Buena Vista
                                                                                 Stinson Beach, CA 94970
LAW OFFICES




                                                                            14

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28
                                                                                                                              2
                                                                                 CERTIFICATE OF SERVICE
                                                                                 31625 20140
